DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/12/2022.  Claims 22-40 and 42 are pending.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-27 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,580,820. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claims 22 and 32, the ‘820 teaches (claims 1 and 19) a sensing device comprising: a photodetector (light sensor) capable of storing two or more electrons (excess of 1 electron) emitted in response to light reflected from a surface; readout circuitry, including a floating diffusion node having a pinned region therein, to generate an output signal that transitions between voltage levels in response to, and within 100 nanoseconds of, storage of each of the electrons within the photodetector; and measurement circuitry to generate a value (elapse time) representative of distance between the sensing device and the surface based on the output signal.
Regarding claims 23, 33 and 34, the ‘820 patent teaches (claim 6) the first and second voltage levels constitute respective triggering voltages of the first and second latching circuits, and wherein the triggering voltage of the second latching circuit exceeds the triggering voltage of the first latching circuit.

Regarding claim 25, the ‘820 patent teaches (claim 7) the first and second voltage levels constitute respective triggering voltages of the first and second latching circuits, and wherein the triggering voltage of the second latching circuit exceeds the triggering voltage of the first latching circuit.
Regarding claim 26, the ‘820 patent teaches (claim 4) the measurement circuitry comprises a counter that outputs an incremental sequence of count values and a first latching circuit that stores whichever count value of the incremental sequence is output from the counter when the output signal exceeds a first voltage level.
Regarding claim 27, the ‘820 patent teaches (claim 4) the measurement circuitry further comprises a second latching circuit that stores whichever count value of the incremental sequence is output from the counter when the output signal exceeds a second voltage level.
Regarding claim 30, the ‘820 patent teaches (claims 1, 8 and 9) a sensing device comprising: a photodiode having a photowell capable of storing two or more electrons emitted in response to light reflected from a surface; readout circuitry, including a junction field effect transistor having a channel disposed adjacent the photowell of the photodiode, to generate an output signal that transitions between voltage levels in response to storage of each of the electrons within the photowell; and measurement circuitry to generate a value  representative of distance between the sensing device and the surface based on the output signal.  
Regarding claim 31, the ‘820 patent teaches (claim 1) a light source to emit light that propagates to the surface and reflects therefrom to constitute the light reflected from the surface.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TONY KO/Primary Examiner, Art Unit 2878